Judgment, Supreme Court, New York County, entered January 8, 1975, after trial to the court without a jury, unanimously affirmed, with $60 costs and disbursements to respondent. Though the suit was brought against others as well, under several causes for failure properly to renovate a building, only one cause was sustained, and properly so, against the individual defendant-appellant. That cause was for conversion of moneys paid over to a corporation of which defendant-appellant was an officer, and admittedly used by him to make payments in connection with another job being done by another corporation. Though the cause pleaded a violation of the Lien Law, that plea was surplusage because defendant admitted operative facts spelling out the additionally pleaded common-law tort of conversion. There was no showing of any novation, as claimed by defendant, permitting such use of the funds. Concur—Markewich, J. P., Kupferman, Tilzer, Capozzoli and Nunez, JJ.